
	
		VI
		111th CONGRESS
		1st Session
		S. 1654
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 8, 2009
			Mr. Burris introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Maria I. Benitez and
		  Maria Guadalupe Lopez.
	
	
		1.Permanent resident status
			(a)In generalNotwithstanding subsections (a) and (b) of
			 section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), the
			 beneficiaries described in subsection (f) shall be eligible for issuance of an
			 immigrant visa or for adjustment of status to that of an alien lawfully
			 admitted for permanent residence upon filing an application for issuance of an
			 immigrant visa under section 204 of such Act (8 U.S.C. 1154) or for adjustment
			 of status to lawful permanent resident.
			(b)Adjustment of statusIf a beneficiary described in subsection
			 (f) enters the United States before the filing deadline specified in subsection
			 (c), the beneficiary shall be considered to have entered and remained lawfully
			 and shall, if otherwise eligible, be eligible for adjustment of status under
			 section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) as of the
			 date of the enactment of this Act.
			(c)Deadline for application and payment of
			 feesSubsections (a) and (b)
			 shall apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(d)Reduction of immigrant visa
			 numberUpon the granting of
			 an immigrant visa or permanent residence to a beneficiary described in
			 subsection (f), the Secretary of State shall instruct the proper officer to
			 reduce by one, during the current or next following fiscal year, the total
			 number of immigrant visas that are made available to natives of the country of
			 the beneficiary's nationality under section 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total number of
			 immigrant visas that are made available to natives of the country of the
			 beneficiary's nationality under section 202(e) of such Act (8 U.S.C.
			 1152(e)).
			(e)Denial of preferential immigration
			 treatment for certain relativesThe natural parents, brothers, and sisters
			 of a beneficiary described in subsection (f) shall not, by virtue of such
			 relationship, be accorded any right, privilege, or status under the Immigration
			 and Nationality Act (8 U.S.C. 1101 et seq.).
			(f)BeneficiariesThe beneficiaries described in this
			 subsection are the following:
				(1)Maria I. Benitez.
				(2)Maria Guadalupe Lopez.
				
